UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4238


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARRY BLEVINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:07-cr-00017-1)


Submitted:    February 4, 2009              Decided:   March 6, 2009


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


S. Mason Preston, PRESTON & WEESE, L.C., Lewisburg, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, Miller Bushong, Assistant United States Attorney,
Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Blevins pled guilty pursuant to a written plea

agreement     to     distribution     of    oxycodone,        in    violation       of    21

U.S.C. § 841(a)(1) (2006).                 Blevins was sentenced to seventy

months’ imprisonment.          Finding no error, we affirm.

              On appeal, Blevins contends the district court erred

in calculating the quantity of drugs attributable to him.                               When

determining a sentence, district courts must initially calculate

the    appropriate     advisory      Guidelines       range.         Gall     v.   United

States, 128 S. Ct. 586, 596 (2007).                The court may consider any

relevant and reliable evidence before it, including hearsay, in

establishing relevant conduct.                  United States v. Bowman, 926

F.2d   380,    381    (4th    Cir.   1991).       Indeed,          hearsay    alone      can

provide sufficiently reliable evidence of drug quantity.                           United

States v. Uwaeme, 975 F.2d 1016, 1019 (4th Cir. 1992).                                   The

Government has the burden of establishing the quantity of drugs

used    for   sentencing      calculations       by     a    preponderance         of    the

evidence.      United States v. Milam, 443 F.3d 382, 386 (4th Cir.

2006).

              We     review    the    district          court’s        drug     quantity

determination for clear error.                  United States v. Kiulin, 360

F.3d   456,    461    (4th    Cir.   2004).       The       district    court      is    not

required to precisely calculate attributable drug weights, but

may    instead       approximate     drug       quantity.            U.S.     Sentencing

                                            2
Guidelines     Manual    (“USSG”)    §   2D1.1,    comment.       (n.12)    (2006)

(permitting courts to approximate the quantity of drugs where

there has not been a seizure or the amount seized does not

properly reflect the scale of the offense).               “A district court’s

approximation of the amount of drugs is not clearly erroneous if

supported by competent evidence in the record.”                   United States

v. Randall, 171 F.3d 195, 210 (4th Cir. 1999).                   If the district

court relies on the drug quantity included in the presentence

report, the defendant bears the burden of establishing that the

information is incorrect.           Id. at 210-11.         “[M]ere objections

[to the presentence report] are insufficient.”               Id. at 211.

            The presentence report recommended a drug weight the

marijuana    equivalent     of   1523.15     kilograms,      based     on    seven

controlled     purchases,   substances       seized      during    a   search    of

Blevins’s residence, and Blevins’s statement.                Also included in

the   report      were    five      additional        controlled       purchases,

information obtained from the confidential informant during a

debriefing     interview,    and      the    statement      of    Clifford       Roy

Johnston--an individual named as an aider and abetter in the

offense.

            At sentencing, counsel argued that the drug weights

contained    in    Blevins’s        statement     were     unreliable       as    a

psychological analysis indicated that Blevins was “easily led”

and not competent to waive his rights pursuant to Miranda v.

                                         3
Arizona, 384 U.S. 436 (1966).               Counsel likewise argued that the

drug weights contained in Johnston’s statement were unreliable

as Johnston suffered memory loss due to a mining accident.

            The district court reviewed the statements of Blevins

and   Johnston,        and     determined         that     they       were        “generally

consistent.”      While the court acknowledged that Blevins might

suffer from mental health issues, it nevertheless concluded that

such issues were insufficient to cause the reliability of his

statement    to   be     questioned.             Accordingly,        the     court       found

credible    evidence     to    support      the    relevant         conduct,       overruled

Blevins’s    objections,        and   adopted       the    presentence            report    as

written.

            Counsel      continues         to     assert       on    appeal       that     the

statements made by Blevins and Johnston are unreliable.                                    The

statements conservatively establish that Blevins dealt half an

ounce of cocaine base a week for four months, or a total of

eight ounces.      Controlled purchases confirm that Blevins sold

cocaine    base   from       July   2006    to    October       2006.        Moreover,       a

confidential informant observed approximately 7.5 grams, or a

little     more   than       one-quarter         ounce,        of   cocaine        base     at

Johnston’s     residence       that    was       said     to    belong       to     Blevins.

Johnston confirmed that he on occasion held cocaine base for

Blevins.     Based on these facts, the district court cannot be

said to have clearly erred in its calculation of drug quantity.

                                            4
            Blevins also contends that the district court erred in

denying his motion to suppress the search of his residence under

State v. Mullens, 650 S.E.2d 169, 190 (W. Va. 2007) (holding

West Virginia State Constitution prohibits police from sending

informant    into   another’s     home   to     secretly    use    an    electronic

surveillance device without a warrant). ∗                In his motion, raised

for the first time during the sentencing hearing conducted on

February 6, 2008, Blevins argued that the search warrant issued

in his case was improperly based on surveillance prohibited by

Mullens.    The district court denied Blevins’s motion to suppress

as both untimely and without merit.

            “When a criminal defendant has solemnly admitted in

open court that he is in fact guilty of the offense with which

he is charged, he may not thereafter raise independent claims

relating    to    the    deprivation     of     constitutional         rights    that

occurred prior to the entry of the guilty plea.”                        Tollett v.

Henderson, 411 U.S. 258, 267 (1973).              Thus, “direct review of an

adverse ruling on a [motion to suppress] is available only if

the   defendant     expressly     preserves      that    right    by    entering    a

conditional guilty plea.”           United States v. Wiggins, 905 F.2d

51,   52   (4th   Cir.   1990).     As       Blevins’s   guilty    plea    was    not


      ∗
       Mullens issued on February 28, 2007, more than two months
prior to Blevins’s guilty plea on May 7, 2007.



                                         5
conditionally entered, and he does not challenge the voluntary

and intelligent nature of his plea, he has waived review of the

denial of his motion to suppress.

             In     any    event,    the   district         court    did        not   err     in

denying Blevins’s motion.               A motion to suppress must be made

prior   to     the    commencement         of     trial.           Fed.        R.   Crim.     P.

12(b)(3)(C).        Failure to timely raise a motion to suppress will

generally constitute forfeiture of the issue unless the district

court determines relief from the forfeiture is warranted.                                   Fed.

R. Crim. P. 12(e); United States v. Ruhe, 191 F.3d 376, 386 (4th

Cir. 1999) (referencing Rule 12(f), amended to 12(e) in 2002).

A   district      court’s    decision      on     whether     or    not        to   permit    an

untimely suppression motion under Rule 12(e) is reviewed for

clear error.         Ruhe, 191 F.3d at 385.                 Since Blevins failed to

offer any explanation for his untimeliness, the district court

cannot be said to have clearly erred in denying the motion to

suppress.

             Even     on    the     merits,       the   district      court         correctly

concluded that whether or not a seizure violates state law is

irrelevant     to    the     determination         of   a   motion        to    suppress      in

federal court.            See United States v. Van Metre, 150 F.3d 339,

347 (4th Cir. 1998) (stating relevant inquiry is not whether

state law enforcement officer violated state law in securing

evidence, but whether Fourth Amendment was violated).                               Moreover,

                                              6
federal statutory and constitutional law permits officials to

place    an     electronic       surveillance       device     on        a     consenting

informant for the purpose of recording communications with a

third-party     suspect,        even   in   the   absence     of    a    warrant.      18

U.S.C. § 2511(2)(c) (2006); see also United States v. White, 401

U.S.     745,    751-54     (1971)      (plurality       opinion)            (determining

warrantless use of electronic equipment by undercover government

agent in recording conversation with defendant did not violate

Fourth Amendment).

              Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented        in   the     materials

before    the   court     and    argument       would   not   aid       the   decisional

process.

                                                                                 AFFIRMED




                                            7